     Case 3:19-cv-00663-B Document 61 Filed 01/28/21               Page 1 of 2 PageID 476



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

C-BONS INTERNATIONAL GOLF                   §
GROUP, INC.,                                §
                                            §
       Plaintiff,                           §
                                            §
v.                                          §    CIVIL ACTION NO. 3:19-cv-00663-B
                                            §
LEXINGTON INSURANCE CO.,                    §
WILLIS TOWERS WATSON US                     §
LLC, and WILLIS OF ILLINOIS,                §
INC.                                        §
                                            §
       Defendants.

       ORDER GRANTING AGREED MOTION TO DISMISS WITH PREJUDICE

        Plaintiff, C-BONS INTERNATIONAL GOLF GROUP, INC (“Plaintiff”) and Defendant,

LEXINGTON INSURANCE COMPANY (“Defendant”) jointly move to dismiss this action in

its entirety with prejudice, each party bearing its own costs. After considering the Motion, this

Court is of the opinion that the Motion should be, in all things, GRANTED.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff and

Defendant’s Agreed Motion to Dismiss with Prejudice in its entirety is hereby GRANTED.

        IT IS FURTHER ORDERED that all of Plaintiff’s claims that were brought and/or that

could have been brought against the Defendant Lexington Insurance Co. and all of Lexington

Insurance Co.’s claims that were brought and/or that could have been brought against the

Plaintiff are hereby dismissed with prejudice to the refiling of same.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that all costs of Court and

attorney’s fees shall be taxed to the party incurring same.

                    28th
        SIGNED this ________            January
                             day of _____________________________ 2021.




ORDER GRANTING AGREED MOTION TO DISMISS WITH PREJUDICE                                      Page 1
   Case 3:19-cv-00663-B Document 61 Filed 01/28/21   Page 2 of 2 PageID 477




APPROVED AS TO FORM:


By: __/s/ Joseph E. Ackels, Sr._______
    Joseph E. Ackels, Sr.
    State Bar No. 00829980
    joe@ackelslaw.com
    Henry J. Ackels
    State Bar No. 00829950
    henry@ackelslaw.com
    ACKELS & ACKELS, L.L.P.
    3030 LBJ Freeway, Suite 1550
    Dallas, TX 75234
    Telephone:214-267-8600
    Facsimile: 214-267-8605
    ATTORNEYS FOR PLAINTIFF

    -AND-

By: __/s/ Brett A. Wallingford______
    Brett A. Wallingford
    Texas State Bar No. 00797618
    BWallingford@zelle.com
    ZELLE LLP
    901 Main Street, Suite 4000
    Dallas, TX 75202
    Telephone:(214) 742-3000
    Facsimile: (214) 760-8994

    Courtney E. Murphy, Esq.
    cmurphy@clausen.com
    Dawn M. Brehony, Esq.
    dbrehony@clausen.com
    CLAUSEN MILLER P.C.
    28 Liberty Street, 39th Floor
    New York, NY 10005
    Telephone:212-805-3900
    Facsimile: 212-805-3939
    ATTORNEYS FOR DEFENDANT
    LEXINGTON INSURANCE COMPANY



ORDER GRANTING AGREED MOTION TO DISMISS WITH PREJUDICE                    Page 2
4840-6899-1192v2
